DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 1, “w” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the phrase “securing the needle within a housing via at least one snap feature” is inconsistent with what is defined in the disclosure. The needle guide assembly 3306 is secured by the snap feature 3408 as disclosed in paragraph [0103].  Therefore, the phrase should read “securing the needle guide assembly…”.
	Regarding claim 12, “the recess” is understood as defining “a recess of a pump head assembly” as defined in claim 1.
However, although having referred to paragraph [0052] and Fig. 33 etc., it is only disclosed that the recess 3802 on the magazine comprises a plurality of diluent manifold recesses and at least one waste manifold recess. It is not disclosed that the recess of the pump head assembly comprises a plurality of diluent manifold recesses and at least one waste manifold recess. Accordingly, the recitation of the claim is inconsistent with the recitation of the specification. Thus, it is unclear what is indicated by “the recess’ in claim 12.

Allowable Subject Matter
Claims 1-3, 6-11 and 13 are allowed.
Claims 4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 will be allowed when rewritten to overcome the objection.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teach a method, comprising: providing the magazine in a recess of a pump head assembly of a compounder system; aligning the plurality of manifolds with a corresponding plurality of ports in a pump cartridge; and extending a needle from at least one of the manifolds into the corresponding port in the pump cartridge to create a fluid pathway between the container that is fluidly coupled to that manifold and the pump cartridge, as defined within the context of claim 1 along with all other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various compounding systems similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753